Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness double patenting as being unpatentable over claims 1-15 of patent 10917795 in view of Yang (US20140269778). Please see the direct claim comparison below.  
Instant application, claim 1
US patent 10917795, claim 1
A method of wireless communication over a frequency channel shared by a first radio access technology (RAT) and a second RAT, comprising:
A method of wireless communication over a frequency channel shared by a first radio access technology (RAT) and a second RAT, comprising:
generating, by a device employing the second RAT, a plurality of training fields of a preamble signal, wherein one or more of the plurality of training fields has a signal property that is associated with detection by a first set of devices employing the first RAT
generating, by a device employing the second RAT, a plurality of training fields of a preamble signal, wherein one or more of the plurality of training fields has a signal property that is associated with detection by a first set of devices employing the first RAT

 and wherein the one or more of the plurality of training fields convey at least one characteristic to a second set of devices employing the second RAT, 
and wherein the at least one characteristic comprises 
aligning at least one of a beginning or an end of at least one of a first training field or a second training field of the plurality of training fields with at least one of a symbol period, a subframe period, or a frame period common to the device and at least one other device for communication according to the second RAT, wherein the aligning is selected from a first alignment to convey a first characteristic associated with the device employing the second RAT or a second alignment to convey a second characteristic associated with the device employing the second RAT; and
a frequency domain sequence associated with at least one of a first modified training field or a second modified training field of the plurality of training fields, and

 the frequency domain sequence includes one or more symbols that are inverted or cyclically shifted relative to sequences for a first training field or a second training field associated with the first RAT; and
transmitting the preamble signal over the frequency channel.
transmitting the preamble signal over the frequency channel.




US patent 10917795 does not explicitly disclose aligning at least one of a beginning or an end of at least one of a first training field or a second training field of the plurality of training fields with at least one of a symbol period, a subframe period, or a frame period common to the device and at least one other device for communication according to the second RAT, wherein the aligning is selected from a first alignment to convey a first characteristic associated with the device employing the second RAT or a second alignment to convey a second characteristic associated with the device employing the second RAT.
Yang discloses aligning at least one of a beginning or an end of at least one of a first training field or a second training field of the plurality of training fields with at least one of a symbol period, a subframe period, or a frame period common to the device and at least one other device for communication according to the second RAT, wherein the aligning is selected from a first alignment to convey a first characteristic associated with the device employing the second RAT or a second alignment to convey a second characteristic associated with the device employing the second RAT (Yang: [0036][0047][0050][0054],  align the beginning of the preamble of a frame with the start of the FEC bit block  (here, the bit block is a subframe or a symbol period) which is associated with the device; monitoring block may receive the asserted signal flag_aligned and may notify MAC layer 502 that the current timestamp point is aligned with the FEC bit block;  the preamble or the flag_aligned signal  providing MAC layer information which is associated with the RAT, combined with the teaching of US patent 10917795).  It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options.
	It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by US patent 10917795 and the teachings 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7-9, 14-15, 20 are rejected under 35 USC 103 as being unpatentable over        Mukherjee (WO2014081421, cited in IDS) in view of Yang (US20140269778).
Regarding claim 1, Mukherjee discloses a method of wireless communication over a frequency channel shared by a first radio access technology (RAT) and a second RAT (Abstract; page 4, LTE UEs and WLAN devices share the same frequency band; page 8, lines 25-32, allows WLAN-LTE coexistence), comprising: 
generating, by a device employing the second RAT (fig. 4, LTE-U), a plurality of training fields of a preamble signal (page 7, lines 7-11,  LTE uses the STF as the transmit sequences; preamble), wherein one or more of the plurality of training fields has a signal property that is associated with detection by a first set of devices employing the first RAT, and wherein the one or more of the plurality of training fields convey at least one characteristic to a  (page 7, lines 8-11; instead of following the STF with the long training field as would be expected in a WLAN packet preamble, LTE can simply repeat the STF for another 8 μs, which alerts WLAN receiver that the sequence is non-WLAN (association with detection by first RAT devices). The STF alerts the WALN receiver that the sequence is from a non-WLAN device, that is, the sequence or characteristic indicates the device type (indicates the device is of the non-WLAN type)); and 
transmitting the preamble signal over the frequency channel (page 3, lines 28-30, a new channel is used to transmit a coexistence frame; page 7, lines 8-11, repeat the STF for another 8 us).
Mukherjee does not expressly disclose aligning at least one of a beginning or an end of at least one of a first training field or a second training field of the plurality of training fields with at least one of a symbol period, a subframe period, or a frame period common to the device and at least one other device for communication according to the second RAT, wherein the aligning is selected from a first alignment to convey a first characteristic associated with the device employing the second RAT or a second alignment to convey a second characteristic associated with the device employing the second RAT.
Yang discloses aligning at least one of a beginning or an end of at least one of a first training field or a second training field of the plurality of training fields with at least one of a symbol period, a subframe period, or a frame period common to the device and at least one other device for communication according to the second RAT, wherein the aligning is selected from a first alignment to convey a first characteristic associated with the device employing the second (Yang: [0036][0047][0050][0054],  align the beginning of the preamble of a frame with the start of the FEC bit block  (here, the bit block is a subframe or a symbol period) which is associated with the device; monitoring block may receive the asserted signal flag_aligned and may notify MAC layer 502 that the current timestamp point is aligned with the FEC bit block; the preamble or the flag_aligned signal  providing MAC layer information which is associated with the RAT, combining with the teaching of Mukherjee: STF is associated with one RAT, page 7, lines 7-11).  It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options.
	It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Mukherjee and the teachings given by Yang. The motivation for doing so would have been to increase network throughput and high Quality of service (data resolution) by determining and aligning frames (Yang: [0006][0047]).
Claims 8 and 14 are rejected same as claim 1.

Regarding claim 2, Mukherjee and Yang disclose the method of claim 1, wherein the aligning indicates, to the second set of devices, that the device is associated with the second RAT (Mukherjee, page 8, lines 7-10, distinguishing the sequence from devices of second RAT;  Yang, [0036][0047][0050][0054],  the preamble or the flag_aligned signal  providing MAC layer information which is associated with the RAT, combining with the teaching of Mukherjee: STF is associated with one RAT, page 7, lines 7-11). The motivation of the combination is same as in claim 1.


Regarding claim 7, Mukherjee and Yang disclose the method of claim 1, wherein the first RAT comprises a wireless local area network (WLAN) RAT and the plurality of training fields comprises a short training field (STF) and a long training field (LTF) for the WLAN RAT (Mukherjee, abstract; page 4, LTE UEs and WLAN devices share the same frequency band; page 7, lines 7-11, following the STF with the long training field (LTF) as would be expected in a WLAN packet preamble, that is, the WALN training field can include both STF and LTF), and wherein the second RAT comprises a Long Term Evolution (LTE) RAT or an LTE-Unlicensed (LTE-U) RAT (Mukherjee, page 7, lines 7-11; 23-25, LTE can simply repeat the STF for another 8μs, which alerts WLAN receiver that the sequence is non-WLAN, differentiate LTE sequence; LTE eNB is adapted to communicate). It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options.
	Claim 20 is rejected same as claim 7.


Claims 3-4, 10-11, 16-17 are rejected under 35 USC 103 as being unpatentable over Mukherjee in view of Yang further in view of Kenney (US 20140198739).
Regarding claim 3, Mukherjee and Yang disclose the method of claim 1, 
Mukherjee does not expressly disclose the at least one characteristic comprises a phase shift between a first training field and a second training field of the plurality of training fields.
(Kenney: [0013] [0025][0030], may supply a preamble structure comprising a short training field (STF), a long training field (LTF), and a signal field;  phase-shifting symbols of a preamble or portions of a preamble such as one or more STFs and/or LTFs).
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to utilize the teachings as given by Mukherjee with the teachings given by Kenney. The motivation for doing so would have been to allow the device in the one RAT to detect the presence of co-channel signals of device in another RAT in spite of the difference of the two RATS (Mukherjee: page 1, lines 28-32; Kenney: [0026])
Claims 10 and 16 are rejected same as claim 3.

Regarding claim 4, Mukherjee and Yang disclose the method of claim 1, 
Mukherjee does not expressly disclose wherein the at least one characteristic comprises at least one of a sequence or a tone mapping associated with at least one of the first training field or the second training field of the plurality of training fields.
Kenney discloses wherein the at least one characteristic comprises at least one of a sequence or a tone mapping associated with at least one of the first training field or the second training field of the plurality of training fields (Kenney:[0025] [0041], may supply a preamble structure comprising a short training field (STF), a long training field (LTF), and a signal field ; uses "tones," for functions including data, pilot, guard, and nulling; Guard tones may be inserted (or mapped) between symbols such as the STF and LTF symbols during transmission to avoid inter-symbol interference (ISI)). It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options.
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to utilize the teachings as given by Mukherjee with the teachings given by Kenney. The motivation for doing so would have been to allow the device in the one RAT to detect the presence of co-channel signals of device in another RAT in spite of the difference of the two RATS (Mukherjee: page 1, lines 28-32; Kenney: [0026]).
Claims 11 and 17 are rejected same as claim 4.

Claims 6, 13, 19 are rejected under 35 USC 103 as being unpatentable over Mukherjee in view of Yang further in view of Zhang (US20130170347).    
Regarding claim 6, Mukherjee and Yang disclose the method of claim 1, 
Mukherjee does not expressly disclose wherein the at least one characteristic indicates at least one of a device type or an operator associated with the second RAT.
Zhang discloses wherein the at least one characteristic indicates at least one of a device type or an operator associated with the second RAT (Zhang: [0039], add some bits or characteristics to the existing parameter to indicate the device type, which is a UE). It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options.
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to utilize the teachings as given by Mukherjee and the teachings given by Zhang. The motivation for doing so would have been to be able to identify the device type and execute service operation accordingly (Zhang: [0009-11]).
.

Claims 1, 8 and 14 are alternatively rejected under 35 USC 103 as being unpatentable over Mukherjee in view of Li (CN 105592467, cited in IDS).
Regarding claim 1, Mukherjee discloses a method of wireless communication over a frequency channel shared by a first radio access technology (RAT) and a second RAT (Abstract; page 4, LTE UEs and WLAN devices share the same frequency band; page 8, lines 25-32, allows WLAN-LTE coexistence), comprising: 
generating, by a device employing the second RAT (fig. 4, LTE-U), a plurality of training fields of a preamble signal (page 7, lines 7-11,  LTE uses the STF as the transmit sequences; preamble), wherein one or more of the plurality of training fields has a signal property that is associated with detection by a first set of devices employing the first RAT, and wherein the one or more of the plurality of training fields convey at least one characteristic to a second set of devices employing the second RAT, and wherein the at least one characteristic indicating the device type associated with the device employing the second RAT comprises: (page 7, lines 8-11; instead of following the STF with the long training field as would be expected in a WLAN packet preamble, LTE can simply repeat the STF for another 8 μs, which alerts WLAN receiver that the sequence is non-WLAN (association with detection by first RAT devices). The STF alerts the WALN receiver that the sequence is from a non-WLAN device, that is, the sequence or characteristic indicates the device type (indicates the device is of the non-WLAN type)); and 
(page 3, lines 28-30, a new channel is used to transmit a coexistence frame; page 7, lines 8-11, repeat the STF for another 8 us).
Mukherjee does not expressly disclose aligning at least one of a beginning or an end of at least one of a first training field or a second training field of the plurality of training fields with at least one of a symbol period, a subframe period, or a frame period common to the device and at least one other device for communication according to the second RAT, wherein the aligning is selected from a first alignment to convey a first characteristic associated with the device employing the second RAT or a second alignment to convey a second characteristic associated with the device employing the second RAT.
Li discloses aligning at least one of a beginning or an end of at least one of a first training field or a second training field of the plurality of training fields with at least one of a symbol period, a subframe period, or a frame period common to the device and at least one other device for communication according to the second RAT, wherein the aligning is selected from a first alignment to convey a first characteristic associated with the device employing the second RAT or a second alignment to convey a second characteristic associated with the device employing the second RAT (Li, [0160], claim 9, the LTE device transmits a known sequence of preamble signals, time domain mapping of the preamble signal at a fixed time point as a reference time point according to the preamble signal transmitting time mapping position in the LTE subframe, starting timing and subframe preamble signal of OFDM symbols corresponding to the OFDM symbol are aligned, here, the preamble signal of OFDM symbol can be used to convey information related to the RAT, combining with the teaching of Mukherjee: STF is associated with one RAT, page 7, lines 7-11). It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options.
	It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Mukherjee and the teachings given by Li. The motivation for doing so would have been to increase network throughput and high Quality of service (data resolution) by determining and aligning frames.
Claims 8 and 14 are rejected same as claim 1.

Allowable Subject Matter
Claims 5, 12 and 18 are objected to as being dependent upon a rejected base claim(s), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the amended claims overcome the double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474